Exihibit 10.1 SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS SECOND AMENDMENT LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as of July 29th, 2015, (the “Effective Date”) between BioAmber Inc., a Delaware corporation (“Borrower”), each Lender and Obsidian Agency Services, Inc., a California corporation, in its capacity as administrative and collateral Agent (the “Agent”) for Lenders. WHEREAS, Borrower, Agent and Lenders executed that certain Loan and Security Agreement dated as of December 17, 2014 (the “Original Agreement”), which was amended pursuant to that certain First Amendment to Loan and Security Agreement dated as of April 24, 2015 (the “First Amendment” and together with the Original Agreement, the “Loan Agreement”); WHEREAS, Section 6.1 of the Agreement contains restrictions on Borrower’s ability to make Investments into BioAmber Sarnia and Borrower desires to modify those restrictions; WHEREAS, Agent and Lenders are willing to modify those restrictions on the terms provided in this Amendment. NOW, THEREFORE, based on the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Borrower, Agent and Lenders hereby agree: 1.The recitals set forth above are true and correct and are incorporated herein by reference. 2.Capitalized terms used but not defined in this Amendment shall have the meaning provided in the Loan Agreement. 3.The following definitions contained in Section 14.1 of the Loan Agreement are hereby added, or amended and restated in their entirety, as applicable, all in proper alphabetical order: “Permitted Investments” are: (a) Investments (including, without limitation, in Subsidiaries) existing on the Effective Date and shown on the Perfection Certificate; (b) Investments after the Effective Date in any Domestic Subsidiary that has signed a Joinder, and Investments in any Foreign Subsidiary not to exceed Two Hundred Fifty Thousand Dollars ($250,000) individually and Five Hundred Thousand Dollars ($500,000) in the aggregatein any given fiscal year; (c) Investments consisting of Cash and Cash Equivalents; (d) Investments after the Effective Date in BioAmber Sarnia not to exceed the aggregate of Twenty Five Million Dollars ($25,000,000); and
